Citation Nr: 1117799	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-35 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to February 1946.  He died in January 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington.

In August 2010, the appellant and her daughter testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.
 
When this case was previously before the Board in March 2011, it was remanded for additional development.  It has since returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2007 at the age of 82.  As reflected on the death certificate, the cause of death was listed as respiratory failure and emphysema.

2.  Service connection was in effect for no disability at the time of the Veteran's death.

3.  Respiratory disability first manifested many years after service and the most probative medical evidence weighs against a finding of a medical relationship, or nexus, between the Veteran's service, to include his duties as a pilot, and the later development of respiratory disability.

4.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide,  in accordance with 38 C.F.R. § 3.159(b)(1). 

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this appeal, in a May 2007 pre-rating letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate a claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The July 2007 rating decision reflects the initial adjudication of the claim after issuance of that letter.  While this letter did not specifically provide the appellant with the conditions for which the Veteran was and was not service connected for at the time of his death, written statements by and on behalf of the appellant clearly indicate an awareness of these requirements as well as the fact that the Veteran was not service connected for a respiratory disorder at the time of the his death.  Various letters show that the appellant and her representative are clearly aware that the Veteran had unsuccessfully sought service connection for a respiratory disability during his lifetime and of the evidence and information required to substantiate the claim based on the theory that the Veteran's respiratory disability was related to service.  The appellant has thus demonstrated an awareness of what is needed to substantiate her claim for service connection for the cause of the Veteran's death.   See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id.

Although the appellant was not provided notice regarding the assignment of effective dates (in the event that the claim was granted), the Board's decision herein denies the claim for service connection for the cause of the Veteran's death.  As no effective date is being, or is to be assigned, there is no possibility of prejudice to the appellant under the holding in Dingess.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service medical records, post-service medical records, including private medical records, the Veteran's death certificate, various internet medical articles, a private physician's statements, and a December 2010 opinion from a VA medical expert.  Also of record and considered in connection with the claim on appeal is the appellant's August 2010 Board hearing testimony, as well various written statements provided by the appellant, and by her representative, on her behalf.  The Board thus finds that no additional action to further develop the record in connection with this claim is warranted.

The Board notes that the appellant has indicated that there are outstanding medical records from the American Lake VA Medical Center and Seattle Veteran's Hospital. The claims file does not reflect that the RO has requested records from either of these VA medical centers.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

However, in this instance, the Board finds that VA's failure to obtain these records is not prejudicial to the Veteran.  In this regard, the evidence of record, including the appellant's own statements, reflects that the additional VA medical records pertain only to additional treatment of the Veteran's respiratory disability in the years leading up to his death. Therefore, although these records would be pertinent in demonstrating respiratory disability, such disability is well-documented in various medical records and is conceded, as discussed below.  It has not been alleged, nor is it indicated in the evidence of record, that these additional VA records from approximately 50 years after the Veteran's discharge from service would demonstrate either the in-service incurrence of a disease or injury regarding the Veteran's respiratory disability, or a nexus between the Veteran's respiratory disability and his active duty service. Therefore, the additional VA records would not be pertinent to the appellant's claim for service connection for the cause of the Veteran's death, and the failure to request such records is not prejudicial.

Also, in written argument submitted in January 2011, the appellant asserted that the December 2010 IME opinion was inadequate. The appellant essentially argues that the examiner relied on a faulty premise in formulating his opinion, did not consider relevant medical literature and misstated the Veteran's relevant post-service history.  The Board acknowledges that the IME listed an incorrect date of birth and age at the time of death.  The Board, however, finds that the noted opinion report is adequate for adjudication purposes.  The opinion refers to the Veteran's medical history as documented in contemporaneous medical records; indeed, the examiner expressly referenced facts reflected in the record in providing a rationale for the conclusions reached.  In addition, as chief of the pulmonary section of a VA medical center, the Board believes that the IME has adequate knowledge of relevant medical literature and studies regarding respiratory disabilities.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

At the outset, the Board notes that the Veteran's service treatment records are unavailable.  Available service personnel records document the Veteran's flight records, noted flights in B-17 aircrafts in 1944 and 1945.

Following service, a February 1957 report from the Gritman Memorial Hospital notes that the Veteran reported pain in the region of the first and second thoracic vertebrae.  He indicated that he first experienced the same type of pain beginning in 1953.  Spontaneous pneumothorax and bullous emphysema were indicated.

An April 1959 report from the Gritman Memorial Hospital notes that the Veteran was admitted with complaints of chest pain.  A previous history of spontaneous pneumothorax from bullous emphysema was noted.  A discharge diagnosis of spontaneous pneumothorax, bullous emphysema, was again assigned.

A December 2000 report from Dr. B. notes that the Veteran had symptoms of breathlessness.  The Veteran reported that he had smoked since age 20, an average of 1 and a half packs a day.  In addition, the Veteran noted a history of chest discomfort in 1956 or 1957, and that he received a chest tube in 1960 or 1961.  After the chest tube was recovered, he suffered from a lung collapse on the left side and another chest tube was inserted.  He indicated that he had been smoking at the same rate after his pneumothrax in 1960 as he did before.

Dr. B. also noted the Veteran's history of service in the Air Force, which included many training and other missions above 20,000 feet, breathing oxygen in an unpressurized cabin, and post-service work in construction.  He noted that much of his construction activity was outside, and in the event that he worked in an unusually dusty environment, the Veteran wore an industrial mask with double filtering.  

A chest x-ray revealed an impression of pleural changes at the right lung base which appeared slightly improved since the previous study of December 1980, and probably represented pleural adhesion.  A physical examination revealed pneumothrax corrected with no rhonchus, rale, or wheeze in either lung field and only prolongation of expiratory phase.  A diagnosis of pneumothorax, idiopathic, and chronic obstructive pulmonary disease was noted.

On VA examination in July 1983, the examiner noted that the Veteran had multiple episodes of spontaneous pneumothoraces, and was last hospitalized in 1980 with a collapsed left lung and had material instilled to fibrose the lung shut at that time.  The examiner noted that the Veteran had no structural abnormality or parenchymal disease known to cause spontaneous pneumothoraces.  A history of multiple spontaneous pneumothoraces was noted.  

A September 1983 statement from Dr. B. notes that the Veteran had a number of problems with repeated pneumothoraces.  When he first saw the Veteran, he raised the question of his exposure to high concentrations of oxygen (at low potentations).  Dr. B. indicated that he was concerned with the number of pilots seen back in the 1960s with experience in nonpressurized aircraft.  He indicated that he informed the Veteran that he had not been able to establish a direct relationship from this exposure and chronic lung disease, but still felt that there was some concern that may be answered as more cases were studied.

The Veteran was also examined by a private orthopedic surgeon in June 1984.  A past history of collapsed lung in 1956, 1960, and 1980, each episode due to rupture of emphysematous blebs on the surface of a lung, was noted.  The examiner noted that blebs on the surface of the lung can be caused by high altitude flying without a pressurized cabin.  It was noted that the Veteran worked as a roofer and roofing contractor in heavy construction.

A medical report from the St. Joseph Medical Center from January 2007 notes that the Veteran was an ex-smoker with a long history of severe chronic lung disease who had been admitted for a second time with complaints of productive cough, dyspnea, and severe weakness.  This report also indicated that the Veteran was previously admitted there in late December.  Since his admission, the Veteran was treated with empiric antibiotic therapy and corticosteroids.  He complained of chest congestion and inability to cough up mucus.  A past medical history of very severe chronic obstructive pulmonary disease, bullous emphysema, recurrent pneumothoraces, and chronic hypoxemic respiratory failure, and pneumonia was noted.  

The certificate of death notes that the Veteran passed away in January 2007.  The cause of death was listed as respiratory failure and emphysema.  There were no other conditions contributing to death listed.  No autopsy was performed.  It was noted that tobacco use contributed to death.

A second statement from Dr. B. from May 2007 notes that he had no records of his contact with the Veteran and had ceased pulmonary practice and critical care service in 1998.  He indicated that the Veteran's family asked him to relate his statements about the possible relationship between pneumothorax, bullous emphysema, and high altitude aviations duties common in World War II.  He noted that he had seen a few cases in his training and teaching at Fitzsimons Army Hospital from 1950 to 1962, and suspected a possible relationship as a factor in disease.  However, he reported that he did not see enough to establish a cause and effect relationship and told the Veteran's family that the relationship was never established in medical literature.  He indicated that it was not possible to provide any specific details regarding the Veteran's in the absence of his recorded data.

During the appellant's August 2010 Board hearing, and in various written statements, she reported that she married the Veteran in 1948, and that he complained of symptoms of shortness of breath at that time. The symptoms progressed until his first lung collapse in 1959.  She reported further lung collapse in the 1980s.  The appellant indicated that the Veteran smoked for a number of years, but occasionally gave it up for 6 or so months at a time.  She noted that his health seriously declined approximately five years prior to his death, and he was diagnosed with pneumonia.  He was seen by VA physicians, who confirmed a fungus, but not cancer, and provided treatment.  She indicated that the Veteran told her that he had to perform tests in which oxygen was withheld and was exposed to some kind of gas in service.  The appellant also noted that physicians had related a possible relationship between the Veteran's duties as a pilot in service and his respiratory disability. 

The appellant also submitted internet articles discussing a potential relationship between flying and spontaneous pneumothorax.  These articles generally note that spontaneous pneumothorax can sometime occur during high-altitude flying, likely as a result of air pressure changes in the lungs.

The Veteran's claims file was forwarded to a VA medical expert in December 2010.  The chief of the pulmonary section of the Miami VA Healthcare System indicated that he reviewed all the evidence in the Veteran's claims file and found it less likely than not that the Veteran's respiratory failure with emphysema was incurred in or was otherwise related to service, to include exposure to high altitude flying in unpressurized cabins and exposure to high concentrations of oxygen.  In so finding, the medical expert noted that the Veteran was a heavy smoker and worked in construstruction following service, where was exposed to dust and required use of an industrial mask.  He also indicated that he knew of no established literature or body of knowledge that high altitude flying in unpressurized cabins and exposure to high concentrations of oxygen results in respiratory failure or emphysema decades later.  He also pointed out that the Veteran's first document pneumothorax occurred in 1959, 14 years after the high altitude flying in 1945 while he was in the service.


III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

However, the Board notes that 38 C.F.R. § 3.300 bars service connection for disabilities claimed to be due to a veteran's use of tobacco products during service for claims, like this one, received after June 9, 1998.  38 C.F.R. § 3.300 (2010).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

At the outset, the Board notes that the Veteran's service treatment records are not available for review, and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973. The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Veteran's claim has been undertaken with these heightened duties in mind. 

At the time of the Veteran's death at age 82, service connection was not in effect for any disability, to include a respiratory disability.  However, he was in receipt of non-service-connected pension.  The Board notes that during the course of the Veteran's lifetime, he filed a claim for service connection for lung disease.  The Board ultimately denied this claim in and October 1986 decision, finding that a lung disorder was not incurred in or aggravated in service.   

The appellant essentially contends that the Veteran's long-standing history of respiratory disability, including recurrent lung collapse, chronic obstructive pulmonary disorder, emphysema, and pneumonia, and eventual respiratory failure leading to his death, was due to his service as a pilot involving high altitude flying. 

After a full review of the record, including the medical evidence, as well as statements by the appellant and those made on her behalf, the Board finds that service connection for the cause of the Veteran's death is not warranted.

Initially, the Board notes that, in light of the 38 C.F.R. § 3.300 prohibition against service connection for disabilities claimed to be due to Veterans' use of tobacco products during service for claims received after June 9, 1998, a claim for service connection for the cause of the Veteran's death as due to respiratory failure and emphysema from smoking is not warranted.

In addition, there is no indication of the development of lung or respiratory disability until 1959, over a decade after the Veteran's discharge from active duty service.

With respect to the remaining medical opinion evidence of record, the Board notes that the appellant has submitted somewhat favorable evidence, in that in private physician Dr. B.'s September 1983 statement, suggested a potential relationship between flying in nonpressurized aircrafts and chronic lung disease. Similarly, the June 1984 orthopedic surgeon report noted that blebs on the surface of the lung can be caused by high altitude flying without a pressurized cabin.  On the other hand, the VA medical expert concluded that the Veteran's cause of death, respiratory failure and emphysema was not related to service, to include flying in high altitudes in unpressurized cabins.

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds that the IME opinion in which he found no relationship between the Veteran's service, to include his duties as a pilot, and the later development of respiratory disability, the most probative medical opinion on this point.  As a chief of the pulmonary section, he is presumed to have a significant level of knowledge pertaining to the etiology of respiratory disabilities and to be well-versed in medical literature and studies pertaining to respiratory disabilities.  In addition, the IME reviewed the claims file, to include the Veteran's available service flight records, private medical records and hospital reports, and the private physician's opinions for the specific purpose of determining whether the Veteran's respiratory disabilities, the cause of his death, were related to service.  He specifically discussed the appellant's contentions regarding the Veteran's service duties flying in unpressurized cabins and the Veteran's documented medical records, and fully supported his conclusion that the Veteran's death was not caused by any service-related lung or respiratory condition.  

In addition, the Board finds that the September 1983 statement of Dr. B. suggestive of a possible relationship between high-altitude flying and lung disease is discounted by his own later statement from May 2007.  In this second statement, Dr. B. noted that while he initially suspected a possible relationship, he did not see enough to establish a cause and effect relationship, and his concept was never established in medical literature.  This point was further supported by the IME, a chief of the pulmonary section, who likewise indicated that established medical literature did not support any such relationship.  Thus, this Board finds that this opinion is of little probative value.

With respect to the orthopedic surgeon's notation in the Veteran's past medical history indicating that blebs on the surface of the lung "can" be caused by high altitude flying without a pressurized cabin, this opinion is afforded significantly less weight as it was provided by an orthopedic specialist, and not a respiratory specialist like the VA medical expert.  In addition, the Court made it clear in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), that medical possibilities and unsupported medical opinions carry negligible probative weight, commenting that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the disorder claimed or the relationship thereto.  Service connection may not be predicated on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.  The Board thus concludes that the private orthopedic surgeon opinions is too speculative to warrant entitlement to service connection for the cause of the Veteran's death, particularly in light of the opinion of the VA medical expert, who had the benefit of a review of the Veteran's entire claims file.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).

For all the foregoing reason, the Board finds the VA physician's opinion the most probative with regard to whether the Veteran's death was related to service.

The Board has also considered the Internet articles submitted by the appellant in support of her claim.  However, this Internet evidence does not address the facts that are specific to the Veteran's case, as was done by the VA medical expert.  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the medical text evidence submitted by the appellant is general in nature, does not relate to or specifically discuss the Veteran's case, and is not accompanied by any medical opinion of a medical professional which supports the contentions which the appellant has raised in this case.  Thus, the Board concludes that this information is insufficient to establish the required medical nexus opinion.

In addition to the medical and other objective evidence, the Board has considered the assertions advanced by the appellant and her representative, on her behalf, in connection with the claim.  While the appellant is competent to describe the Veteran's symptoms during his lifetime and prior to his death, she is not competent to opine as to the cause of his death and the etiology of the Veteran's respiratory disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as lay persons, neither is competent to render a diagnosis or to offer an opinion on medical diagnosis or causation, and the Board may not accept their unsupported lay speculation with regard to these matters.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993). 

Under these circumstances, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to the Veteran's death, accordingly the claim for service connection for the cause of the Veteran's death must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the most competent, probative evidence of record is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).





ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


